Case 2:19-cv-00202-JPH-MJD Document 1 Filed 04/30/19 Page 1 of 11 PageID #: 1



                            UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF INDIANA
                                TERRE HAUTE DIVISION

DONALD L. McMILLIN                           )
                                             )
               Plaintiff                     )
                                             )
 vs.                             ) CASE NO. 2:19-cv-202
                                 )
INDIANA HOME CARE PLUS CO., INC. )
                                 )
          Defendant              )

       PLAINTIFF’S COMPLAINT FOR DAMAGES AND EQUITABLE RELIEF AND
                        REQUEST FOR TRIAL BY JURY

        Plaintiff Donald L. McMillin (hereinafter “McMillin”), by his counsel, and for his cause

of action against the Defendant Indiana Home Care Plus Co., Inc. (hereinafter “Indiana Home

Care Plus”), states as follows:

                                  I. FACTUAL ALLEGATIONS

        1.     McMillin is a resident of Seelyville, Vigo County, Indiana.

        2.     McMillin was employed by Indiana Home Care Plus as a home health aide from

approximately August 2015 until the date he was suspended and ultimately terminated from

employment, on or about September 25, 2018. On September 28, 2018, Indiana Home Care Plus

suspended McMillin from work and it refused to allow him to work, claiming McMillin must

provide something in writing from a physician that either “released Mr. McMillin from his

medical restrictions” or stated that McMillin “did not have any medical restrictions.”

        3.     Mr. McMillin was not and has not been placed on any medical restrictions by a

physician. Moreover, McMillin was fully capable of performing all duties of his home health

aide position and no need existed for Indiana Home Care Plus to make inquiries into McMillin’s

                                                 1
Case 2:19-cv-00202-JPH-MJD Document 1 Filed 04/30/19 Page 2 of 11 PageID #: 2



health, his medical conditions or any medical treatment he received at the time of his

termination.

       4.      Indiana Home Care Plus is a business headquartered in Greencastle, Putnam

County, Indiana. Its primary shareholder/owner is Danise Baird. Indiana Home Care Plus

provides in-home health care services. Most or all of its clients are military veterans who

receive home health care benefits through the Veterans Administration. Indiana Home Care Plus

has a contract with the Veterans Administration to provide home health care services to veterans.

Most or all of the clients McMillin served in his capacity as an Indiana Home Care Plus

employee were veterans in need of home health care services.

       5.      McMillin is a veteran himself. McMillin served in the U.S. Army from 1983 to

1991. He was honorably discharged. As a veteran, McMillin receives medical benefits through

the Veterans Administration. He is receiving treatment at the VA Hospital in Danville, Illinois,

including treatment for ongoing problems with his back.

       6.      Indiana Home Care Plus’s owner, Danise Baird, learned that McMillin was

attending doctor’s appointments at the VA Hospital in Danville, Illinois. McMillin believes one

of his patients called Indiana Home Care Plus on or about September 24, 2018 to report that

McMillin declined to move furniture for him during a home health session. Heavy lifting and

furniture removal are certainly not part of McMillin’s home health care aide jobs, nor are such

services part of the home health care provided to the patient through VA benefits. McMillin

believes he either said to the patient that he was getting treatment for his back at the VA Hospital

or displayed stiffness during the home visit.

       7.      Danise Baird spoke with McMillin by phone during the morning of September 25,


                                                 2
Case 2:19-cv-00202-JPH-MJD Document 1 Filed 04/30/19 Page 3 of 11 PageID #: 3



2018. Ms. Baird let McMillin know that she was aware that McMillin was receiving medical

treatment at the VA Hospital in Danville, Illinois. Ms. Baird proceeded to demand that

McMillin get a letter or something in writing from a physician that either “released Mr.

McMillin from his medical restrictions” or stated that Mr. McMillin “did not have any medical

restrictions.” McMillin explained that he was not under any type of medical restrictions. Ms.

Baird responded, telling McMillin “I need a letter from your doctor stating you are no longer on

restrictions, and until I get that letter, you will not work.”

        8.      Indiana Home Care Plus did not allow McMillin to work from that September 25th

date she demanded he provided medical certification that he can work without any medical

restrictions. McMillin called Ms. Baird on multiple occasions asking permission to return to

work and telling Ms. Baird his physician has not placed him on any medical restriction, but she

refused to allow Mr. McMillin to work and, ultimately, terminated his employment.

        9.      McMillin has not taken the position that his medical conditions, including his

back injuries, are actual disabilities under the Americans With Disabilities Act (“ADA”), but

McMillin certainly has claims against Indiana Home Care for its violations of his rights under

the ADA. Plainly, Indiana Home Care Plus and its owner Danise Baird are discriminating

against McMillin based upon a perception or belief that Mr. McMillin has a disability so serious

that it prevents him from working at all.

        10.     Indiana Home Care Plus is violating McMillin’s ADA rights by making

unwarranted medical inquiries about whether or not McMillin has a disability or medical

restrictions and demanding from him medical records or information. The ADA provides that an

employer “shall not require a medical examination and shall not make inquiries of an employee



                                                   3
Case 2:19-cv-00202-JPH-MJD Document 1 Filed 04/30/19 Page 4 of 11 PageID #: 4



as to whether such employee is an individual with a disability or as to the nature and severity of

the disability, unless such examination or inquiry is shown to be job-related and consistent with

business necessity.” 42 U.S.C. § 12112(d)(4)(A); See Roe v. Cheyenne Mountain Conference

Resort, Inc., 124 F.3d 1221, 1230-31 (10th Cir.1997).

       11.     Moreover, Indiana Home Care Plus’s demand for medical records stating

McMillin had no medical restrictions whatsoever was far too broad to meet the exception at 42

U.S.C. § 12112(d)(4)(A). An employer-mandated examination can only be permissible if

narrowly tailored to address specific job-related concerns. McMillin’s home health care aide

position did not require strenuous physical exertion. There was no reason to demand that

McMillin be medical restriction free.

       12.     More importantly, Indiana Home Care Plus’s demand that McMillin provide

medical proof that he does not have any medical restrictions is a per se violation of the ADA.

The ADA prohibits an employer from firing or refusing to consider an employee’s work or

return to work based upon permanent restrictions. Any policy that an employee return to work

with “no permanent restrictions” or be “100% healed” constitutes a per se violation of the

Americans with Disabilities Act (ADA) because it prevents individual assessment and

necessarily operates to exclude disabled people that are qualified to work.” Steffen v. Donahoe,

680 F.3d 738, 748 (7th Cir. 2012). Instead, if the employer genuinely had concern about

McMillin’s ability to perform a particular job based upon its concern about his back condition or

any concern about potential medical restrictions, the ADA requires Indiana Home Care Plus to

engage in the ADA’s “flexible, interactive communication process” to determine if the employee

(McMillin) can work with a reasonable accommodation. Kauffman v. Petersen Health Care VII,



                                                 4
Case 2:19-cv-00202-JPH-MJD Document 1 Filed 04/30/19 Page 5 of 11 PageID #: 5



LLC, 769 F.3d 958, 963 (7th Cir. 2014); 42 USC § 12112(b)(5)(A). No reasonable

accommodations were discussed or considered by Indiana Home Care Plus before it suspended

and then terminated McMillen from employment.

       13.     From the facts and context, it is obvious that Indiana Home Care Plus’s illegal

efforts to demand that McMillin provide records of medical restrictions that did not exist and

subsequent records “releasing” him from these non-existent restrictions were an impossible task

created solely for the purpose of justifying an unscrupulous employer’s attempt to justify the

termination of an employee with a medical problem. Donald McMillin is the very type of

employee this provision of the ADA - 42 U.S.C. § 12112(d)(4)(A)- was created to protect.

       14.     At all times during his employment, McMillin did good work and met all of

Indiana Home Care Plus’s reasonable expectations.

       15.     Indiana Home Care Plus fired McMillin because it perceived him to be disabled

and also in violation of McMillin’s rights and protections under the ADA. McMillin was more

than qualified to continue his own home health aide position with Indiana Home Care Plus. He

has a good work history.

       16.     McMillin has been significantly harmed by Indiana Home Care Plus’s unlawful

and discriminatory termination of his employment. He is seeking all lost wages and benefits, all

liquidated damages, all compensatory and punitive damages, including compensatory damages

for mental and emotional stress and anguish, humiliation, loss of enjoyment of life, career

damage, and all pecuniary damages. McMillin is also seeking payment of all of his reasonable

attorney’s fees, costs and expenses.

                              II. JURISDICTION AND VENUE



                                                5
Case 2:19-cv-00202-JPH-MJD Document 1 Filed 04/30/19 Page 6 of 11 PageID #: 6



       17.     This Court has jurisdiction over the subject matter of this complaint pursuant to

28 U.S.C. § 1331 as McMillin’s claims under the ADA raise federal questions of law.

       18.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391 because the unlawful

conduct alleged herein was committed in the Southern District of Indiana. More specifically,

this case is properly assigned to the Terre Haute Division of the U.S. District Court for the

Southern District of Indiana because McMillin worked for Indiana Home Care Plus within the

counties that comprise this division.

                           III. ADMINISTRATIVE PROCEDURES

       19.     McMillin has complied with all of the administrative procedures that are

conditions precedent to the filing of this lawsuit. With respect to his claim under the Americans

with Disabilities Act, McMillin received his Notice of Right to Sue from the Equal Employment

Opportunity Commission, which was dated April 23, 2019.

     IV. AMERICANS WITH DISABILITIES ACT AMENDMENTS OF 2008 CLAIMS

       20.     McMillin incorporates herein by reference paragraphs 1 through 19 above.

       21.     Indiana Home Care Plus knowingly and intentionally discriminated against

McMillin in violation of the Americans with Disabilities Act Amendments Act of 2008.

       22.     Indiana Home Care Plus’s violations of McMillin’s ADA rights include, but are

not limited to, the following:

               a.      Failing to reasonably accommodate McMillin’s perceived disabilities;

               b.      Discriminatory termination of McMillin from employment based upon

                       Indiana Home Care Plus’s perception or treatment of McMillin as disabled

                       in one or more major life activities, including lifting and working.



                                                 6
Case 2:19-cv-00202-JPH-MJD Document 1 Filed 04/30/19 Page 7 of 11 PageID #: 7



           c.    Indiana Home Care Plus is violating McMillin’s ADA rights by making

                 unwarranted medical inquiries about whether or not McMillin has a

                 disability or medical restrictions and demanding from him medical records

                 or information. The ADA provides that an employer “shall not require a

                 medical examination and shall not make inquiries of an employee as to

                 whether such employee is an individual with a disability or as to the

                 nature and severity of the disability, unless such examination or inquiry is

                 shown to be job-related and consistent with business necessity.” 42

                 U.S.C. § 12112(d)(4)(A); See Roe v. Cheyenne Mountain Conference

                 Resort, Inc., 124 F.3d 1221, 1230-31 (10th Cir.1997). Moreover, Indiana

                 Home Care Plus’s demand for medical records stating McMillin had no

                 medical restrictions whatsoever was far too broad to meet the exception at

                 42 U.S.C. § 12112(d)(4)(A). An employer-mandated examination can

                 only be permissible if narrowly tailored to address specific job-related

                 concerns. McMillin’s home health care aide position did not require

                 strenuous physical exertion. There was no reason to demand that

                 McMillin be medical restriction free.

           d.    Indiana Home Care Plus’s demand that McMillin provide medical proof

                 that he does not have any medical restrictions is a per se violation of the

                 ADA. The ADA prohibits an employer from firing or refusing to

                 consider an employee’s work or return to work based upon permanent

                 restrictions. Any policy that an employee return to work with “no



                                           7
Case 2:19-cv-00202-JPH-MJD Document 1 Filed 04/30/19 Page 8 of 11 PageID #: 8



                      permanent restrictions” or be “100% healed” constitutes a per se violation

                      of the Americans with Disabilities Act (ADA) because it prevents

                      individual assessment and necessarily operates to exclude disabled people

                      that are qualified to work.” Steffen v. Donahoe, 680 F.3d 738, 748 (7th

                      Cir. 2012). Instead, if the employer genuinely had concern about

                      McMillin’s ability to perform a particular job based upon its concern

                      about his back condition or any concern about potential medical

                      restrictions, the ADA requires Indiana Home Care to engage in the ADA’s

                      “flexible, interactive communication process” to determine if the

                      employee (McMillin) can work with a reasonable accommodation.

                      Kauffman v. Petersen Health Care VII, LLC, 769 F.3d 958, 963 (7th Cir.

                      2014); 42 USC § 12112(b)(5)(A). No reasonable accommodations were

                      discussed or considered by Indiana Home Care Plus.

       23.     Indiana Home Care Plus is an employer as defined under the ADA, with fifteen or

more employees working for it at all times relevant to this cause of action.

       24.     Indiana Home Care Plus’s decision to suspend and then terminate McMillin,

along with its illegal medical inquiries and per se violations based upon insistence that McMillin

prove he was “restriction free,” violate the ADA’s prohibition against disability discrimination in

employment decisions.

       25.     McMillin is a qualified individual with a disability or perceived disability who is

capable of performing all essential functions of his own job, home health care aide, with or

without reasonable accommodation.



                                                 8
Case 2:19-cv-00202-JPH-MJD Document 1 Filed 04/30/19 Page 9 of 11 PageID #: 9



       26.     Indiana Home Care Plus terminated McMillin rather than engage with him in the

interactive communication process required under the ADA.

       27.     Prior to his termination from employment, McMillin performed his job duties

well and met Indiana Home Care Plus’s reasonable expectations.

       28.     McMillin’s disability and/or perceived disability improperly motivated Indiana

Home Care Plus’s decision to discharge him from employment. Such wrongful actions on the

part of Indiana Home Care Plus violate Title I of the Americans With Disabilities Act, 42 U.S.C.

§ 12101 et seq, as amended by the Civil Rights Act of 1991, 42 U.S.C. § 1981a and the

Americans With Disabilities Amendments Act of 2008.

       29.     Indiana Home Care Plus failed and refused to make reasonable accommodations

to McMillin’s known and/or perceived physical limitations, in violation of Title I of the

Americans With Disabilities Act, 42 U.S.C. § 12112(b)(5)(A). The effect of Indiana Home Care

Plus’s conduct has been to deprive McMillin of equal employment opportunities and to deprive

him of the same rights as are enjoyed by other citizens.

       30.     As a direct and proximate result of Indiana Home Care Plus’s conduct, McMillin

has sustained substantial economic losses, including past and future wage losses, and other

economic benefits. McMillin has also sustained the loss of financial stability, peace of mind and

future security, and has suffered embarrassment, humiliation, career damage, mental and

emotional distress, discomfort, and loss of enjoyment of life, all to his detriment and damage in

amounts not fully ascertained. McMillin is seeking all available compensatory damages against

Indiana Home Care Plus for its violations of the ADA. Further, as described herein above,

Indiana Home Care Plus acted oppressively, maliciously, fraudulently and outrageously toward



                                                9
Case 2:19-cv-00202-JPH-MJD Document 1 Filed 04/30/19 Page 10 of 11 PageID #: 10



 McMillin, with conscious disregard for McMillin’s known rights and with the intention of

 causing unjust and cruel hardship to McMillin. In acting in a deliberate and intentional manner,

 Indiana Home Care Plus intended to and did injure and annoy McMillin. McMillin is seeking

 punitive damages against Indiana Home Care Plus for its violations of his rights and protections

 under the ADA.

        31.     As a result of Indiana Home Care Plus’s discriminatory practices, McMillin has

 found it necessary to retain the services of an attorney and is therefore entitled to his reasonable

 attorney’s fees, costs and expenses in this matter.

                                    V. PRAYER FOR RELIEF

        WHEREFORE, Plaintiff Donald L. McMillin respectfully requests that the Court enter

 judgment in his favor against his former employer, Defendants Indiana Home Care Plus Co.,

 Inc., and award to him all available damages, including, but not limited to, the following:

        1.      All damages available under the ADA, including all back pay and benefits, all

                available compensatory and punitive damages, front pay and benefits, and

                payment of all reasonable attorney’s fees, costs and expenses;

        2.      Costs;

        3.      Pre-judgment interest, if available; and

        4.      Any and all other relief just and proper in the premises.

                                               Respectfully Submitted,

                                               HASSLER KONDRAS MILLER LLP
                                               100 Cherry St.
                                               Terre Haute, Indiana 47807
                                               (812) 232-9691




                                                  10
Case 2:19-cv-00202-JPH-MJD Document 1 Filed 04/30/19 Page 11 of 11 PageID #: 11



                                            By/s/Robert P. Kondras, Jr.
                                              Robert P. Kondras, Jr.
                                              Attorney No. 18038-84
                                              Attorney for Plaintiff
                                              kondras@hkmlawfirm.com



                                REQUEST FOR TRIAL BY JURY

        Comes now the Plaintiff Donald L. McMillin, by counsel, and requests a trial by jury on

 all issues which may be tried to a jury.

                                            Respectfully submitted,

                                            HASSLER KONDRAS MILLER LLP



                                            By      /s/Robert P. Kondras, Jr.
                                                       Robert P. Kondras, Jr.




                                               11
